129 Nev., Advance Opinion 41
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOSEPH WILLIAMS,                                       No. 59226
                Appellant,
                vs.                                                         FILED
                UNITED PARCEL SERVICES,
                                                                            JUN Q6 2013
                Respondent.                                             T
                                                                               /1.
                                                                                -r
                            Appeal from a district court order denying a petition for
                judicial review in a workers' compensation action. Eighth Judicial District
                Court, Clark County; Stefany Miley, Judge.
                            Reversed and remanded.

                Benson, Bertoldo, Baker & Carter and Javier A. Arguello, Las Vegas,
                for Appellant.

                Lewis Brisbois Bisgaard & Smith LLP and Daniel L. Schwartz, Las Vegas,
                for Respondent.




                BEFORE GIBBONS, DOUGLAS and SAITTA, JJ.

                                                 OPINION
                By the Court, SAITTA, J.:
                            NRS 616C.390(5) bars an employee from applying to reopen
                his or her workers' compensation claim after a year from its closure if the
                employee "was not off work as a result of the injury." Appellant Joseph
                Williams suffered a workplace injury in the course of his employment with
                respondent United Parcel Services (UPS) and, after receiving medical
                treatment, missed the remainder of his scheduled work shift pursuant to
                his treating physician's orders. More than one year after the closure of his

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                 /3 -/4,52.92
                workers' compensation claim, Williams sought to reopen that claim. UPS
                denied that request, and its decision was affirmed by an appeals officer.
                In reaching her conclusion, the appeals officer interpreted NRS
                616C.390(5) as requiring that an injured employee miss five days of work
                as a result of the injury to be considered "off work" within the bounds of
                that statute. But NRS 616C.390(5) does not include any such requirement
                for an employee to be considered "off work." We therefore conclude that
                the appeals officer erred in reading a minimum-time-off-work requirement
                into the statute and that, because Williams missed the remainder of his
                shift on the day of his injury, he was off work as a result of his injury and
                was therefore not subject to the one-year limit on the reopening of claims.
                Thus, we reverse the district court's denial of Williams' petition for judicial
                review and direct the district court to remand this matter to the appeals
                officer for further proceedings consistent with this opinion.
                                  FACTS AND PROCEDURAL HISTORY
                            On January 13, 2006, two hours into his shift, Williams was
                standing on a ladder that elevated him eight feet off the ground. He was
                working with live wires and received an electric shock, causing him to fall
                to the ground and land on his back. Within a half hour of the accident,
                Williams sought medical attention, and Dr. Allen Schwartz treated him.
                The C-4 form filled out by Dr. Schwartz reveals diagnoses including a left
                ankle/foot contusion, a lumbar abrasion, and electrical shock. Dr.
                Schwartz prohibited Williams from working on January 13 and 14.
                Subsequently, Williams missed the remainder of his scheduled shift on
                January 13. He was cleared to return to regular duty beginning January
                15, and he returned to work on January 16. Williams was not scheduled
                to work on January 14 and 15, but he claimed to be on-call for these two
                days.
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                                 After his accident, the insurer for respondent UPS issued a
                    notice of claim acceptance to Williams, identifying that it would provide
                    compensation for Williams' injuries to his left ankle/foot, left lower leg,
                    and left hand. The notice did not list any compensation for Williams' back.
                    It provided that Williams could appeal the claim acceptance within 70
                    days of the date upon which the notice was mailed. Williams did not
                    appeal the notice of claim acceptance. A few months later, UPS's insurer
                    issued to Williams a notice of intent to close his claim within 70 days from
                    the notice's date and of Williams' right to appeal this determination within
                    that period of time. Also, the notice informed Williams of the right to
                    reopen his claim under NRS 616C.390. Williams did not exercise the
                    option to appeal the notice's determination.
                                 Two years after his claim's closure, Williams experienced back
                    and muscle pain and fatigue in his legs. He underwent medical
                    procedures that revealed damage to his back. As a result, Williams asked
                    UPS's insurer to reopen his claim, attributing the cause of his back issues
                    to his 2006 work-related accident. The insurer denied the request because
                    it deemed that there was a lack of medical evidence to justify the claim's
                    reopening.
                                 Before a hearing officer, Williams challenged the denial of his
                    request to reopen his claim. The hearing officer affirmed the denial.
                    Williams appealed the hearing officer's decision to an appeals officer.
                    After referencing NRS 616C.390's legislative history, the appeals officer
                    interpreted the statute to mean that an employee was barred from
                    applying to reopen his or her claim after a year from the claim's closure if
                    the employee did not miss at least five days of work as a result of the
                    injury and "did not receive a permanent partial disability award."

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    (JR;
Because Williams did not satisfy these requirements, the appeals officer
concluded that Williams "was not 'off work' as contemplated by NRS
616C.390(5)" and that NRS 616C.390(5) barred him from reopening his
claim. Williams then sought judicial review of the appeals officer's
decision, but the district court denied the petition, and this appeal
followed.
                              DISCUSSION
            This appeal presents the question of when an employee, who
seeks to reopen a closed workers' compensation claim, is deemed to have
been "off work" as a result of an industrial injury for the purpose of
determining whether, under NRS 616C.390(5), the employee may reopen
his or her claim when more than one year has passed since the claim's
closure. NRS 616C.390(5) provides that:
            [a]n application to reopen a claim must be made in
            writing within 1 year after the date on which the
            claim was closed if:
                   (a) The claimant was not off work as a result
            of the injury; and
                  (b) The claimant did not receive benefits for
            a permanent partial disability.
(Emphasis added.) In interpreting and applying this statute to determine
whether Williams could reopen his claim, even though it had been closed
for more than one year, the appeals officer concluded that an injured
employee must have been off work for five or more days or have received a
permanent partial disability award in order to be considered off work as a
result of the injury. And because Williams was not off work for five days
and did not receive any benefits, the appeals officer concluded that
Williams was not entitled to reopen his claim.




                                     4
               On appeal, Williams challenges the appeals officer's
interpretation of NRS 616C.390(5)'s off-work requirement. As we have not
previously addressed this statute, we examine NRS 616C.390(5)'s role in
Nevada's workers' compensation scheme before turning to the appeals
officer's interpretation of NRS 616C.390(5).
The role of NRS 616C.390(5) in Nevada's workers' compensation scheme
               NRS 616C.390(5) establishes a one-year time limit from the
date of a claim's closure for certain workers' compensation claimants to
apply to reopen their claims. Under the statute's terms, if the claimant
was off work or received permanent partial disability benefits, then the
one-year limitations period set forth in this statute does not apply to the
reopening of the claim. Id. But if the claimant was not off work and did
not receive benefits for a permanent partial disability, the application to
reopen the claim must be brought within one-year of the date of claim
closure. Id.
               This court has consistently treated the time limitations set
forth in Nevada's workers' compensation statutes as establishing a
jurisdictional bar to further review when the required action is not taken
within the time period delineated in those statutes.     See Seino v. Emp'rs
Ins. Co. of Nev., 121 Nev. 146, 150, 111 P.3d 1107, 1110 (2005) ("Statutory
periods for requesting administrative review of workers' compensation
determinations are mandatory and jurisdictional.");           Reno Sparks
Convention Visitors Auth. v. Jackson,      112 Nev. 62, 66-67, 910 P.2d 267,
270 (1996) (recognizing that the failure to appeal an administrative
determination within the prescribed time period precluded consideration
of the appeal). We see no reason to depart from this well-established
approach, and thus, we likewise conclude that where the reopening of a
claim is subject to the limitations period set forth in NRS 616C.390(5), the

                                       5
failure to apply to reopen the claim within this period acts as a
jurisdictional bar to the reopening of the claim.       See, e.g., Barnes v.
Workers' Comp. Appeals Bd., 2 P.3d 1180, 1186 (Cal. 2000); Budget Luxury
Inns, Inc. v. Boston, 407 So. 2d 997, 999 (Fla. Dist. Ct. App. 1981); but see
Ball v. Indus. Comm'n,      503 P.2d 1040, 1042-43 (Colo. App. 1972)
(concluding that a similar limitation on the time for reopening claims
constitutes a waivable defense rather than a jurisdictional bar), overruled
on other grounds by Kuckler v. Whisler, 552 P.2d 18, 19 (Colo. 1976);
Gragg v. W. M. Harris & Son, 284 S.E.2d 183, 186 (N.C. Ct. App. 1981)
(same). With this conclusion in mind, we now address the appeals officer's
interpretation of NRS 616C.390(5)'s off-work requirement and her
conclusion that Williams was not off work and was therefore subject to the
one-year time limit for applying to reopen his claim.
The plain meaning of NRS 616C.390(5) and its effect on Williams'
application
             Williams asserts that NRS 616C.390(5) does not preclude an
employee from applying to reopen his or her claim after a year from the
claim's closure if the employee misses time from work as a result of his or
her injury. He argues that the appeals officer erred in applying NRS
616C.390(5) as a bar to his application to reopen his claim, contending
that he was off work under NRS 616C.390(5) because the treating
physician prohibited him from working until two days after the accident.
             UPS responds that the appeals officer correctly interpreted
and applied NRS 616C.390(5). It argues that the appeals officer
reasonably concluded, after referencing legislative history, that NRS
616C.390(5) barred employees, such as Williams, from applying to reopen
their claims if they did not miss at least five days of work as a result of
their injuries.


                                      6
                            We review an administrative decision in the same manner as
                the district court. Riverboat Hotel Casino v. Harold's Club, 113 Nev. 1025,
                1029, 944 P.2d 819, 822 (1997). In that context, questions of law, such as
                statutory interpretation, are reviewed de novo.    Id.; see Irving v. Irving,
                122 Nev. 494, 496, 134 P.3d 718, 720 (2006). "When a statute is clear and
                unambiguous, we give effect to the plain and ordinary meaning of the
                words. . . ." Cromer v. Wilson, 126 Nev. „ 225 P.3d 788, 790 (2010).
                Provisions are read as a whole, with effect given to each word and phrase.
                Arguello v. Sunset Station, Inc.,   127 Nev. , 252 P.3d 206, 209
                (2011). In the absence of an ambiguity, we do not resort to other sources,
                such as legislative history, in ascertaining that statute's meaning.      See
                Cromer, 126 Nev. at , 225 P.3d at 790; State, Div. of Ins. v. State Farm
                Mut. Auto. Ins. Co., 116 Nev. 290, 293-94, 995 P.2d 482, 485 (2000). Our
                duty is to interpret the statute's language; this duty does not include
                expanding upon or modifying the statutory language because such acts are
                the Legislature's function. Washoe Med. Ctr., Inc. v. Reliance Ins. Co., 112
                Nev. 494, 498, 915 P.2d 288, 290 (1996).
                            In attempting to determine the requirements for reopening a
                claim after a year from its closure, the appeal's officer erroneously relied
                upon unpersuasive legislative history regarding a bill that the 2001
                Legislature was considering but never voted upon. A.B. 46, 71st Leg.
                (Nev. 2001). After reviewing this legislative history, the appeals officer
                concluded that an employee is able to reopen a claim after a year from its
                closure only if the employee missed at least five days of work as a result of
                the injury or received a permanent partial disability award; because
                Williams did not satisfy these requirements, the appeals officer
                determined that he could not reopen his claim. UPS relies on similar

SUPREME COURT
        OF
     NEVADA

                                                      7
(0) 1947A
                legislative history in advancing the same interpretation of NRS
                616C.390(5).
                            The appeals officer erred in relying upon this legislative
                history because NRS 616C.390(5) lacks an ambiguity that requires looking
                beyond the statute's plain meaning. NRS 616C.390(5) provides that an
                employee who was off work as a result of his or her injury is not precluded
                from reopening his or her claim after a year from the claim's closure. The
                statute's language does not condition an employee's ability to reopen a
                claim on the amount of time the employee was off work. Rather, NRS
                616C.390(5) conditions an employee's ability to reopen a claim on either
                receiving a permanent partial disability award or losing time from work
                and a causal relationship between the injury and that time off work.
                            Here, Williams lost time from work on the date of his accident
                and as a result of his injury. After diagnosing Williams' injuries, Dr.
                Schwartz noted on the C-4 form that he prohibited Williams from working
                the remainder of his shift. Williams missed the remaining time of his
                scheduled shift on the date of his accident pursuant to Dr. Schwartz's
                instruction not to work. Thus, Williams was off work as a result of his
                injury under the plain meaning of NRS 616C.390(5).
                            We acknowledge UPS's concern that the interpretation of NRS
                616C.390(5) adopted here may allow an employee to apply to reopen his or
                her claim after a year from the claim's closure if the employee missed any
                amount of time from work as a result of the injury. Regardless, our task is
                to interpret NRS 616C.390(5) based on its plain meaning; we cannot
                expand or modify the statutory language by imposing the requirements
                that the Legislature contemplated in A.B. 46 but did not add to the
                statute, nor is the appeals officer in a position to read language into a

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                statute. See Washoe Med. Ctr., Inc., 112 Nev. at 498, 915 P.2d at 290. If
                UPS or other employers believe that the statute must include more
                requirements to limit an employee's ability to reopen a claim after a year
                from the claim's closure, this effort to alter the statute must be taken up
                with the Legislature and not this court. See id.
                            Accordingly, we conclude that the plain meaning of NRS
                616C.390(5) does not bar an employee from applying to reopen his or her
                claim after a year from its closure if the employee missed time from work
                as a result of his injury. The statute does not condition this right to apply
                to reopen one's claim on losing a certain amount of time from work. Thus,
                NRS 616C.390(5) does not bar Williams' application to reopen his claim
                because Williams was off work as a result of his injury when he followed
                the treating physician's order to not work the remainder of his shift on the
                date of his accident." But for his fall and injuries, Williams would not
                have lost this time from work.




                       'Though the parties raise arguments as to whether Williams
                proffered enough evidence to reopen his claim under NRS 616C.390(1), the
                appeals officer did not reach this issue upon concluding that NRS
                616C.390(5) barred Williams' application to reopen his claim. As a result,
                we do not reach this issue, which must first be addressed by the appeals
                officer. See Langman v. Nev. Adm'rs, Inc., 114 Nev. 203, 206-07, 955 P.2d
                188, 190 (1998) (recognizing that this court's role in reviewing an
                administrative decision is to determine the propriety of the agency's
                decision in light of the evidence presented to the agency); Round Hill Gen.
                Improvement Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981)
                (noting that "an appellate court is not an appropriate forum in which to
                resolve disputed questions of fact").



SUPREME COURT
        OF
     NEVADA
                                                      9
(0) I947A
                                              CONCLUSION
                             In light of our conclusions above, we reverse the district
                court's denial of the petition for judicial review and remand this matter to
                the district court. Upon remand, the district court shall instruct the
                appeals officer to reexamine Williams' claim, considering the appropriate
                evidence in light of NRS 616C.390(1). 2




                                                                                   J.
                                                     Saitta

                We concur:




                Gibbons


                                                J.
                Douglas




                      2 We have considered the remaining contentions on appeal and
                conclude that they lack merit.



SUPREME COURT
        OF
     NEVADA
                                                      10
(0) 1947A